DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2021, 7 April 2021 and 5 May 2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,911,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
As to claim 1, the ‘248 Patent discloses a method comprising (Claim 1:  A method comprising): 
coupling a programmer to a programmable device mounted on a circuit board via a programming adapter (Claim 1: coupling a programmer to a programmable device mounted on a circuit board via a programming adapter), the programmable device having a unique set of two or more security keys (Claim 1: generating two or more security keys to protect a content of the programmable device); 
generating a unique device identification for the programmable device (Claim 1: generating a unique device identification for the programmable device);
retrieving the two or more security keys from the programmable device (Claim 1: generating two or more security keys to protect a content of the programmable device); 
generating a device marker for the programmable device (Claim 1: generating a device marker for the programmable device); 
updating a device birth certificate with the unique device identification and the device marker, the device birth certificate encrypted with a security key of the two or more security keys, and the two or more security keys stored within the device birth certificate (Claim 1:  generating a device birth certificate that includes the unique device identification and the device marker, the device birth certificate encrypted with a security key of the two or more security keys); and 

As to claim 2, the ‘248 Patent discloses the method as recited in Claim 1, wherein the generating the device marker includes generating the device marker where the device marker is a manufacturer marker, the manufacturer marker includes a birth date, time of birth, or a location where the programmable device is programmed with the device birth certificate (Claim 2: identical).
As to claim 3, the ‘248 Patent discloses the method as recited in Claim 1, wherein the generating the device marker includes generating the device marker where the device marker is an incoming root of trust marker, the incoming root of trust marker includes a public key of an identity key pair of the programmable device (Claim 3: identical).
As to claim 4, the ‘248 Patent discloses the method as recited in Claim 1, wherein the generating the device marker includes generating the device marker where the device marker is a software marker, the software marker includes a boot loader identifier or a firmware identifier of the programmable device (Claim 4: identical).
As to claim 5, the ‘248 Patent discloses the method as recited in Claim 1, wherein the generating the device marker includes generating the device marker where 
As to claim 6, the ‘248 Patent discloses the method as recited in Claim 1, wherein the generating the device marker includes generating the device marker where the device marker is an operating marker, the operating marker includes operating voltages, voltage patterns, current levels, power draws, heating factors, critical operating frequencies, operating sequence information, or operating parameters (Claim 6: identical).
As to claim 7, the ‘248 Patent discloses  the method as recited in Claim 1, wherein the retrieving the two or more security key includes retrieving the two or more security keys where one of the security keys includes a device authentication key, a code signing key, a data encryption key, a data decryption key, a code signing key, or a software public signing key (Claim 7: The method as recited in claim 1, wherein the generating the two or more security key includes generating the two or more security keys where one of the security keys includes a device authentication key, a code signing key, a data encryption key, a data decryption key, a code signing key, or a software public signing key).  
Claims 8 -14 recite a system commensurate in scope to the method of claim s 1-7 and is rejected under a substantially similar rationale in view of claims 8-14 of the ‘248 Patent.
Claims 15-20 recite a non-transitory computer-readable media commensurate in scope to the method of claim s 1-7 and is rejected under a substantially similar rationale in view of claims 15-20 of the ‘248 Patent.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2005/0039015 by Ladanyl et al. discloses creating electronic signatures
U.S. Patent Application Publication No. 2008/0101604 by Kocher et al. discloses protecting digital content 
U.S. Patent Application Publication No. 2010/0037293 by St Johns et al. discloses using device birth certificates for security
U.S. Patent No. 8,736,299 by Pedersen discloses securing programmable logical devices
U.S. Patent Application Publication No. 2015/0100793 by Newell discloses FGPA security

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432